Citation Nr: 0841144	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  05-05 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been obtained to reopen 
the previously denied claim of entitlement to service 
connection for low back strain.



WITNESSES AT HEARING ON APPEAL

Appellant-veteran and his wife



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to June 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which, among other things, found 
that new and material evidence had not been obtained to 
reopen the previously denied claim of entitlement to service 
connection for low back strain.

The veteran and his wife appeared before the Board and gave 
personal testimony in April 2006.  A transcript of that 
hearing is of record.  

At the veteran's personal hearing, he gave testimony 
regarding the severity of his service-connected post-
traumatic stress disorder as the Board acknowledged that the 
procedural posture of the claim was in question, but found it 
beneficial to the veteran to allow the testimony.  A review 
of the record reflects that the veteran withdrew his appeal 
of the assignment of a 50 percent initial rating for post-
traumatic stress disorder via correspondence in March 2005.  
As such, the Board REFERS the issue of entitlement to a 
higher rating for post-traumatic stress disorder to the RO 
for appropriate action to determine if the veteran does, in 
fact, seek an increased rating.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO denied entitlement to service connection for a 
back injury in a July 1974 rating decision.  The veteran was 
notified of this decision and of his appellate rights, but 
did not appeal the denial.

3.  The RO determined that new and material evidence had not 
been obtained to reopen the previously denied claim of 
entitlement to service connection for a back injury in a 
February 1987 rating decision.  The veteran was notified of 
this decision and of his appellate rights, but did not appeal 
the denial.

4.  Evidence obtained since the February 1987 rating decision 
continuing denial of service connection for a back injury 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim. 

5.  The veteran has a central disc herniation at the L4-L5 
level that began during service.


CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied entitlement to 
service connection for a back injury is new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  The claim of entitlement to service connection for lumbar 
strain is reopened.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 
2002).

3.  A central disc herniation at the L4-L5 level was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At that outset of this decision, the Board finds that VA has 
substantially satisfied the duties to notify and assist this 
veteran as required by the Veterans Claims Assistance Act of 
2000 (VCAA).  To the extent that there may be any deficiency 
of notice or assistance, there is no prejudice to the veteran 
in proceeding with this appeal given the favorable nature of 
the Board's decision.  As such, the Board will address the 
merits of the veteran's claim.

The veteran served honorably in the United States Air Force 
for over twenty years and was discharged in June 1974 
following a back injury.  In July 1974, he submitted an 
application for VA compensation benefits for, among other 
things, a back disability.  He underwent a VA physical 
examination in August 1974, but there was no abnormality of 
the back found.  In an October 1974 rating decision, service 
connection for a back injury was denied.  The veteran was 
given notice of the rating decision, but did not appeal the 
denial of benefits.  Accordingly, the RO decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In January 1987, the veteran submitted another application 
for VA compensation for various disabilities, including a 
back injury.  In a February 1987 rating decision, the RO 
found that new and material evidence had not been obtained to 
reopen the previously denied claim.  The veteran was given 
notice of the rating decision, but did not appeal the denial 
of benefits.  Accordingly, the RO decision became final.

The veteran now seeks to reopen his claim for service 
connection for a back injury.  The Board notes that the 
veteran has clearly advised VA that he only seeks service 
connection for a lumbar strain, noting that the denial of 
service connection for arthritis in the spine is not on 
appeal.  The veteran has made a distinction between the in-
service injury and the degenerative process of arthritis.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  "New and material evidence" is defined 
as evidence not previously submitted to agency decisionmakers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.   The credibility of new evidence 
is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  With these considerations, the Board must now 
review all of the evidence which has been submitted by the 
veteran or otherwise associated with the claims folder since 
the last final decision in February 1987.
  
At the time of the February 1987 rating decision, the record 
included the veteran's service treatment and personnel 
records, a VA examination report dated in July 1974 and the 
veteran's applications for benefits.  Since that time, the 
veteran and his wife provided credible testimony before the 
Board in April 2006 regarding the continuity of symptoms 
related to the in-service back injury and the Board obtained 
a medical opinion as to the etiology of the veteran's current 
back disabilities from the Chief of Orthopaedics at a VA 
Medical Center (VAMC).  The orthopedist opined in December 
2007 that it was more likely than not that the veteran's 
central disc herniation at the L4-L5 level was related to his 
in-service injury.  When reviewing this evidence in 
conjunction with the veteran's service treatment records, the 
Board finds that it is both new and material and the 
previously denied claim is reopened.  Thus, the Board now 
turns to the claim of entitlement to service connection for 
lumbar strain.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The veteran's service treatment records reflect that he 
injured his low back in February 1974 and was determined to 
have a lumbar strain.  He was placed in pelvic traction.  A 
neurology consult found testing of the paravertebral 
musculature to be "quite striking."  The veteran responded 
well to treatment and was discharged for continuation of 
physical therapy.  The veteran was discharged from service in 
June 1974.

Post-service treatment for back complaints is not recorded 
for many years following service, but the veteran credibly 
testified that he experienced back pain from the time of his 
1974 injury to the present.  Current treatment records show 
that the veteran has both a central disc herniation at the 
L4-L5 level as well as degenerative changes at the L5-S1 
level of his spine with grade 1 retrolisthesis of L5-S1.  A 
review of all of the medical records by a VAMC Chief of 
Orthopaedics in both December 2006 and December 2007 resulted 
in the opinion that the herniated disc at the L4-L5 level was 
most likely related to the veteran's service, but that the 
degenerative changes at L5-S1 were not as they were not shown 
at the time of the veteran's in-service injury.

Given the evidence as outlined above, the Board finds that 
the medical evidence is in support of the veteran's 
contention that he has a back disability due to an in-service 
injury and a nonservice-connected degenerative back 
disability.  Because the medical opinion of record is based 
upon a review of the veteran's service treatment records and 
post-service treatment records and is supported by a complete 
rationale, the Board finds that service connection is 
warranted for a central disc herniation at the L4-L5 level 
and, as such, the appeal is granted.









ORDER

New and material evidence having been obtained, the claim of 
entitlement to service connection for lumbar strain is 
reopened.

Service connection for a central disc herniation at the L4-L5 
level is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


